           Case 2:19-cv-02343-MMB Document 51 Filed 07/22/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   MONIQUE SPEIGHTS                                          CIVIL ACTION

                        v.                                   NO. 19-2343

   ARSENS HOME CARE, INC.
   d/b/a CAREGIVERS AMERICA

                                                     ORDER

         AND NOW, this 22nd day of July, 2019, upon consideration of Defendant’s Motion for

Summary Judgment (ECF 34), Plaintiff’s response (ECF 43), and Defendant’s reply (ECF 47), for

the reasons stated in the accompanying Memorandum, it is hereby ORDERED that Defendant’s

Motion for Summary Judgment is DENIED.



                                                      BY THE COURT:

                                                      s/ Michael M. Baylson

                                                      MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 19\19-2343 Speights v Simplura Health Grp\19cv2343 Order re Motion for Summary Judgment.docx
